          Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 1 of 8

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                                  §
                                                           §
                                 Plaintiff,                §
                                                           §
v.                                                         §          CASE NO.   7:20-CV-371
                                                           §
8.059 ACRES OF LAND, MORE OR                               §
LESS, SITUATE IN HIDALGO COUNTY,                           §
STATE OF TEXAS; AND CITY OF                                §
HIDALGO, ET AL.,                                           §
                                                           §
                            Defendants.                    §


             JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)




     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.

            Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Hilda Garcia Concepcion,
            Assistant United States Attorney, and Ricardo Perez and Erick Holguin, attorneys for
            Defendant, conferred on March 26, 2021.

     2.     List by case number and court any cases related to this one that are pending in any
            state or federal court and describe how they are related.

            None at this time.

     3.     Briefly describe what this case is about.

           This is a civil action brought by the United States of America under the power of eminent
           domain through a Declaration of Taking at the request of the Secretary of the Department
           of Homeland Security, through the Acquisition Program Manager, Wall Program
           Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
           Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
           the taking of property, and for the determination and award of just compensation to the
           owners and parties in interest, in accordance with 40 U.S.C. 3113 and 3114, which
           Plaintiff contends authorizes the condemnation of land and the filing of a Declaration of
           Taking; the Act of Congress approved September 30, 1996, as Public Law 104-208,
           Division C, Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8
           USC 1103(b) & note; and the Act of Congress approved May 5, 2017, as Public Law
           115-31, div. F, tit. VI, 131 Stat. 135, which appropriated the funds that shall be used for
           the taking.

                                                       Page 1 of 8
                                              Joint Case Management Plan
         Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 2 of 8


    4.     Specify the allegation of federal jurisdiction.

           Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
           U.S.C. §1358.

    5.     Name the parties who disagree with the jurisdictional allegations and state their
           reasons.

           None.

    6.     List anticipated additional parties that should be included, when they can be added,
           and by which parties desires their inclusion.

           None.

    7.     List anticipated interventions.

           None.

    8.     Describe any class-action issues.

           None.

    9.     State whether each party represents that is had made the initial disclosures required
           by FRCP 26(a). If not, describe the arrangements that have been made to complete
           such disclosures.

           Parties will provide initial disclosures based on plans prior to the Executive Order issued
           by President Biden on January 20, 2021 (“Executive Order”) 1 pursuant to Rule
           26(a)(1)(A) prior to the Initial Pretrial and Scheduling Conference set for April 7, 2021.

    10. Describe the discovery plan proposed by the parties, including:

         A. What changes should be made in the timing, form or requirement for
             disclosures under Rule 26(a)?
             None.

         B. When and to whom the plaintiff anticipates it may send interrogatories?

             Should plans for use of the property continue as stated in Schedule B of the
             Declaration of Taking, the United States anticipates sending interrogatories to the
             Property Owner after the entry of this Court’s scheduling order.



1
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.

                                                   Page 2 of 8
                                          Joint Case Management Plan
      Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 3 of 8

      C. When and to whom the defendant anticipates it may send interrogatories?
          Should plans for use of the property continue as stated in Schedule B of the
          Declaration of Taking, the Defendant anticipates sending interrogatories to the
          United States after the entry of this Court’s scheduling order.


      D. Of whom and by when the plaintiff anticipates taking oral depositions?
          Should plans for use of the property continue as stated in Schedule B of the
          Declaration of Taking, the United States anticipates taking oral depositions of the
          Property Owner’s fact witnesses and other relevant witnesses prior to the end of the
          discovery period, assuming no delays in written discovery and subpoenas, if any.

      E. Of whom and by when the defendant anticipates taking oral depositions?

          Should plans for use of the property continue as stated in Schedule B of the Declaration
          of Taking, the Defendant anticipates taking the oral depositions of representative(s) of
          the United States, non-party designated representative(s), and non-party construction
          representative(s) and other relevant witnesses prior to the end of the discovery period,
          assuming no delays in written discovery and subpoenas, if any.

      F. When the plaintiff (or the party with the burden of proof on an issue) will be
          able to designate experts and provide the reports required by Rule 26(a)(2)(B),
          and when the opposing party will be able to designate responsive experts and
          provide their reports?

          The Defendant has the burden of proof regarding the issue of just compensation in
          this action. Should plans for use of the property continue as stated in Schedule B
          of the Declaration of Taking, the United States anticipates being in a position to
          designate responsive experts within 180 days of the scheduling order in this case.
          The United States would request a second deadline to allow for rebuttal experts if
          the United States is ordered to designate experts on the same date as defendant.

      G. List expert depositions the plaintiff (or the party with the burden of proof on
          an issue) anticipates taking and their anticipated completion date. See Rule
          26(a)(2)(B) (expert report)?

          The Defendant is the party with the burden of proof. Should plans for use of the
          property continue as stated in Schedule B of the Declaration of Taking, the
          Defendant anticipates deposing any experts designated by the United States by
          the end of the discovery period as set out by the Court in its Scheduling Order.

      H. List expert depositions the opposing party anticipates taking and their
          anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
          The Defendant is the party with the burden of proof. Should plans for use of the
          property continue as stated in Schedule B of the Declaration of Taking, the United
          States anticipates deposing any experts designated by the Defendant by the end of
          the discovery period as set out by the Court in its Scheduling Order.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.
                                            Page 3 of 8
                                   Joint Case Management Plan
          Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 4 of 8


          The parties are in agreement on the discovery plan.

          Defendant agrees to confirm within 14 days whether it will be requesting that title to the
          estate taken in this case be revested 2 if determined that the property taken is not needed for
          the purpose listed in Schedule B of the Declaration of Taking after completion of the
          redirection of funds.

    12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

          The United States and Defendant have been communicating regarding the location of the
          border barrier, size of the enforcement zone, gate access and other matters. Additionally,
          the United States has spoken with Defendant multiple times regarding just compensation.

          No discovery has yet been undertaken. On January 20, 2021, President Biden issued an
          Executive Order pausing the Border Wall project for 60 days to assess funding sources
          and other issues. The United States is awaiting guidance on whether it will be allowed to
          proceed with this case.

    13.   State the date the planned discovery can reasonably be completed.

          Subject to guidance from the Administration as to this condemnation to construct a
          wall/bollard fence, the parties anticipate that discovery can be reasonably completed within
          9 months after the entry of the Court’s scheduling order.

    14.   Describe the possibilities for a prompt settlement or resolution of the case that were
          discussed in your Rule 26(f) meeting.

          The parties engaged in meaningful settlement negotiations but have not been able to
          determine or agree on appropriate compensation for the taking. Additionally, on January
          20, 2021, President Biden issued an Executive Order pausing the Border Wall project for
          60 days to assess funding sources and other issues. The United States is awaiting guidance
          on whether it will be allowed to proceed with this case or the plans for use of the Subject
          Property continue as designated in Schedule B of the Declaration of Taking. The parties
          are hopeful a settlement can be reached prior to the time of trial should plans for use of the
          property continue as stated in Schedule B of the Declaration of Taking.


    15.   Describe what each party has done or agreed to do to bring about a prompt
          resolution.

          Prior to filing suit, on or about July 6, 2020, Fort Worth District notified the McAllen Real
          Estate Office that the value letter and offer to sell for Subject Tracts was being sent via
          Federal Express to the City of Hidalgo.

          On July 8, 2020, Realty Specialist attempted to contact Mr. Julian Gonzalez, however Mrs.
          Garcia’s call was transferred to Ms. Denise Elliff, Secretary for City of Hidalgo, who said
2
  See 40 U.S.C. § 3117 (“In any condemnation proceeding brought by or on behalf of the Federal Government, the
Attorney General may stipulate or agree on behalf of the Government to exclude any part of the property, or any
interest in the property, taken by or on behalf of the Government by a declaration of taking or otherwise.”).
                                                       Page 4 of 8
                                             Joint Case Management Plan
Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 5 of 8

she had prior commitments and asked if she could contact Mrs. Garcia later that day.

On July 10, 2020, Realty Specialist attempted to contact Ms. Elliff; however, was informed
that she would be out of the office until the following Monday, July 13, 2020.

On July 13, 2020, Realty Specialist attempted to contact Ms. Elliff, and left voicemail. Ms.
Elliff contacted Realty Specialist Garcia and requested the Offer to Sell be sent to her via
email to: deliff@cityofhidalgo.net.

Ms. Sandra Riggs, Chief, McAllen Real Estate Office, received phone call from Mr. Julian
Gonzalez, City Manager, City of Hidalgo and they conferred in an attempt to reach an
agreement. Mr. Gonzalez also stated that the City will not agree to sign the OTS and
requested a conference call between the City’s representatives and representatives of the
Army Corps. Ms. Riggs advised that she could coordinate a design consultation with CBP
and the City representatives and Mr. Gonzalez agreed.

On July 20, 2020, Ms. Riggs received an email from Mr. Gonzalez which contained the City
of Hidalgo’s rejection letter. Condemnation was recommended.

On August 6, 2020 Mr. Gonzalez, City Manager for the City of Hidalgo sent a letter to Mr.
Loren Flossman indicating that the City did not accept the agency’s proposal.

On August 6, 2020, Frank Vallejo, Special Operations Supervisor, spoke with Mr. Gonzalez
regarding a request for reduction of the area to be condemned.

The City Manager was in constant communication with RGV sector and has mentioned that
he is willing to consider the OTS if the area is reduced.

On August 13, 2020, the U.S. Attorney’s Office sent an email to Mr. Gonzalez advising that
the case had been referred to DOJ for further negotiations and requested a phone call be
coordinated.

On August 16, 2020, A.U.S.A. Garcia sent email to Mr. Gonzalez advising of the case being
referred to DOJ. She mentioned that Mr. Frank Vallejo had put her up to date of the City’s
interest in negotiating if the acreage were reduced.

On August 24, 2020, Mr. Vallejo sent follow up email to Mrs. Elliff advising that he had met
with Mr. Julian Gonzalez the previous week regarding the land acquisition and he was still
pending receipt of the City’s alternatives, which Mr. Gonzalez had advised would be ready by
August 21, 2020.

On August 25, 2020, A.U.S.A Garcia also sent follow up email to Mrs. Elliff regarding the
City’s proposed alternatives to forward them to the pertinent parties and hopefully reach an
agreement.

On August 26, 2020, Mr. Julian Gonzalez sent the City’s proposal. Mr. Gonzalez also
contacted Mr. Vallejo and asked Mr. Vallejo if he would be available to attend a city council
meeting on August 31 and offered to have her participate via phone.

On September 9, 2020, Mr. Vallejo advised that he had attended the last City Council meeting
                                       Page 5 of 8
                              Joint Case Management Plan
      Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 6 of 8

      and they had come to an impasse due to the claim of a water park to be built in the proposed
      taking area. He advised that the City will have another meeting to continue discussion.

      On October 14, 2020, A.U.S.A. Garcia sent an email to Mr. Julian Gonzalez requesting status
      of the City’s evaluation of the OTS.

      On October 15, 2020, Mr. Julian Gonzalez sent a letter advising that they had in fact met with
      Mr. Vallejo in various occasions and requesting the government perform a survey. A.U.S.A.
      Garcia responded advising that in the OTS Exhibit the meets and bounds were identified and
      that the area to que acquired was also identified. She advised that no other surveys would be
      conducted as nothing had changed.

      On October 22, 2020, A.U.S.A. Garcia sent follow-up email to Mr. Julian Gonzalez. In the
      email she asked if the City would be in agreement to the fee simple taking of 7.844 acres and
      .215 acres for the perpetual easement for the total just compensation of $65,840.

      On October 26, 2020 Mr. Vallejo, A.U.S.A. Garcia and City Manager Mr. Gonzalez spoke
      via conference call regarding the taking, access and location.

      On November 4, 2021, Ricardo Perez Law Firm sent letter to A.U.S.A. Garcia advising that
      the City of Hidalgo had retained their services for the condemnation matter. Counsel for
      Defendant and Plaintiff were in communications regarding just compensation.

      On January 20, 2021, President Biden issued an Executive Order pausing the Border Wall
      project for 60 days to assess funding sources and other issues. The United States continues
      to await guidance on whether it will be allowed to proceed with his case. Should plans for
      use of the property continue as stated in Schedule B of the Declaration of Taking, the
      parties will resume settlement negotiations in detail.

16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable and state when such a technique may be
      effectively used in this case.

      The parties are amenable to formal and informal dispute resolution alternatives. Formal
      dispute resolution would be effective at the end of the discovery period.

17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
      position on a trial before a magistrate judge.

      The parties do not agree to this case being tried before a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      The United States makes no demand for jury trial.

      Defendant has demanded a jury trial.

19.   Specify the number of hours it will take to present the evidence in this case.

      The parties anticipate that it will take no more than 48 hours to try this case.
                                              Page 6 of 8
                                     Joint Case Management Plan
      Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 7 of 8


20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      None.

21.   List other motions pending.

      None.

22.   Indicate other matters peculiar to this case, including discovery that deserve the
      special attention of the court at the conference.

      It is possible that rebuttal experts may be needed in this matter. The United States requests
      that the Court set a rebuttal expert deadline for forty-five (45) days after the date of the
      mutual expert report exchange.

      The United States notes that the uses of the property as stated in Schedule B may change
      depending on the awaited guidance from the Administration.


23.   List the names, bar numbers, addresses, and telephone numbers of all counsel.

COUNSEL FOR DEFENDANT:                       COUNSEL FOR PLAINTIFF:

RICARDO PEREZ                                HILDA M. GARCIA CONCEPCION
Southern District of Texas No.: 5597507      Assistant United States Attorney
Texas Bar No.: 24048723                      Southern District of Texas No.3399716
208 Lindberg Ave                             Puerto Rico Bar No. 15494
McAllen, TX 78501                            1701 W. Bus. Highway 83, Suite 600
Telephone: (956) 782-2700                    McAllen, TX 78501
Facsimile: (9560 782-2703                    Telephone: (956) 618-8004
E-mail: rperez@perezlegal.com                Facsimile: (956) 618-8016
Attorney-In-Charge for Defendant             E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                             Attorney-in-Charge for Plaintiff

ERICK G. HOLGUIN                             ALYSSA IGLESIAS
Southern District of Texas No.: 2791316      Assistant United States Attorney
Texas Bar No.: 24097844                      Southern District of Texas No.: 3610302
208 Lindberg Ave                             Florida Bar No.: 103383
McAllen, TX 78501                            1701 W. Bus. Highway 83, Suite 600
Telephone: (956) 782-2700                    McAllen, TX 78501
Facsimile: (9560 782-2703                    Telephone: (956) 992-9351
E-mail: erick@perezlegal.com                 Facsimile: (956) 992-9425
                                             E-mail: Alyssa.Iglesias@usdoj.gov




                                                    Respectfully submitted,
                                             Page 7 of 8
                                    Joint Case Management Plan
       Case 7:20-cv-00371 Document 12 Filed on 03/26/21 in TXSD Page 8 of 8


                                                      JENNIFER B. LOWERY
                                                      Acting United States Attorney
                                                      Southern District of Texas



By: s/ Ricardo Perez (with permission)            By: s/ Hilda M. Garcia Concepcion______
    RICARDO PEREZ                                     HILDA M. GARCIA CONCEPCION
    Southern District of Texas No.: 5597507           Assistant United States Attorney
    Texas Bar No.: 24048723                           Southern District of Texas No.3399716
    208 Lindberg Ave                                  Puerto Rico Bar No. 15494
    McAllen, TX 78501                                1701 W. Bus. Highway 83, Suite 600
    Telephone: (956) 782-2700                         McAllen, TX 78501
    Facsimile: (9560 782-2703                         Telephone: (956) 618-8004
    E-mail: rperez@perezlegal.com                     Facsimile: (956) 618-8016
                                                      E-mail: Hilda.Garcia.Concepcion@usdoj.gov
   ERICK G. HOLGUIN
   Southern District of Texas No.: 2791316            ALYSSA IGLESIAS
   Texas Bar No.: 24097844                            Assistant United States Attorney
   208 Lindberg Ave                                   Southern District of Texas No.: 3610302
   McAllen, TX 78501                                  Florida Bar No.: 103383
   Telephone: (956) 782-2700                          1701 W. Bus. Highway 83, Suite 600
   Facsimile: (9560 782-2703                          McAllen, TX 78501
   E-mail: erick@perezlegal.com                       Telephone: (956) 992-9351
                                                      Facsimile: (956) 992-9425
                                                      E-mail: Alyssa.Iglesias@usdoj.gov




                                 CERTIFICATE OF SERVICE

         I certify that on March 26, 2021, a copy of the foregoing document was electronically filed

  on the CM/ECF system and sent via regular mail to all parties.

                                               By:    s/ Hilda M. Garcia Concepcion______
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney




                                               Page 8 of 8
                                      Joint Case Management Plan
